UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2042



GARY D. BEAN,

                                              Plaintiff - Appellant,

          versus


UNITED PARCEL SERVICE, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
04-2213-DKC)


Submitted:   May 9, 2006                   Decided:   June 14, 2006


Before WILKINS, Chief Judge, and KING and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David A. Branch, Washington, D.C., for Appellant. Emmett F. McGee,
Jr., Paul A. Mallos, DLA PIPER RUDNICK GRAY CARY US, L.L.P.,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gary D. Bean appeals a district court order granting summary

judgment   against   him   in   his   employment   discrimination   action

against United Parcel Service, Incorporated.         Finding no error, we

affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                AFFIRMED




                                      2